Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.       Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the disclosed subsituents, does not reasonably provide enablement for all of the substituents encompassed by the instantly claimed “substituted”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

A.     The instant claims 8-9 recite “substituted” without specifying the substituents.  Therefore the claims encompass all possible substituents.  The instantly claimed “substituted” reads on an infinite number of compounds resulting from the potentially infinite number of 
(A)The breadth of the claims; 
(B)The nature of the invention;
(C)The state of the prior art;
(D)The level of one of ordinary skill;
(E)The level of predictability in the art;
(F)The amount of direction provided by the inventor;
(G)The existence of working examples; and 
(H)The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
It is noted that the instant claims read on all potential substitutions of the recited compounds which encompasses an infinite number of compounds (Wands factors A and B).  The specification does not describe how to make all such substituents, how to add them to the claimed compounds, nor how to select those substituents from the infinite list thereof which will function as required in the instant invention (Wands factors B, F, G).  It would require an infinite amount of experimentation to determine how to make all of the substituents encompassed by the instant claims and another infinite amount of experimentation to determine which of these substituted compounds would function in the instantly claimed invention as required (Wands factors B and H).  Chemistry is an unpredictable art (Wands factors B and E).  The ordinary skilled artisan has not imagined nor figured out how to make all of the substitutions encompassed by the instant claim of “substituted” yet (Wands factors B, C, D, E, F, G, and H).  The enabling disclosure is not commensurate with the full scope of the claimed “substituted”.


“Before MICHEL, Chief Judge, RADER and MOORE, Circuit Judges. 
MOORE, Circuit Judge. 

112(1) Enablement - The enablement requirement is satisfied when one skilled in the art, after reading the specification, could practice the claimed invention without undue experimentation

We review the grant of summary judgment de novo.  LiebeI-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1377 (Fed. Cir. 2007).  Summary judgment is appropriate “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law.”  Fed. R. Civ. P. 56(c).  Whether a claim satisfies the enablement requirement of 35 U.S.C. § 112, ¶ 1 is a question of law, reviewed de novo, based on underlying facts, which are reviewed for clear error.  AK Steel Corp. v. Sollac, 344 F.3d 1234, 1238-39 (Fed. Cir. 2003).  The evidentiary burden to show facts supporting a conclusion of invalidity is one of clear and convincing evidence because a patent is presumed valid.  Id.  The “enablement requirement is satisfied when one skilled in the art, after reading the specification, could practice the claimed invention without undue experimentation.”  Id. at 1244. 
112(1) Enablement - The full scope of the claimed invention must be enabled. 
A patentee who chooses broad claim language must make sure the broad claims are fully enabled.  

The full scope of the claimed invention must be enabled.  See Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed. Cir. 2007).  The rationale for this statutory requirement is straightforward.  Enabling the full scope of each claim is “part of the quid pro quo of the patent bargain.”  AK Steel, 344 F.3d at 1244.  A patentee who chooses broad claim language must make sure the broad claims are fully enabled.  “The scope of the claims must be less than or equal to the scope of the enablement” to “ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed. Cir. 1999).” 

3.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.       Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the 9 and C10 aromatics, and from dialkyl ketones, or mixtures thereof” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

For examination purposes, the claims are taken as including the broader range of solvents.

B.     Regarding claim 11, the phrase  “especially from” is similar to "for example" and therefore renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “especially from” are part of the claimed invention.  See MPEP § 2173.05(d).

5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/060614 Schafer et al., the machine English translation provided being referenced below, in view of US Pat. Application Publication No. 2006/0167207 Thiele et al.

Regarding claims 1 and 13:

Schafer discloses a polyisocyanate composition containing an aliphatic or cycloaliphatic polyisocyanate obtained by reacting a monomeric diisocyanate, a sterically hindered phenol, a Lewis acid catalyst capable of catalyzing an isocyanate/isocyanate reactive group reaction, and a solvent which are color stable in solvents.  See Schafer, the abstract, page 2, lines 36-39, page 3, lines 2-3, 5, 7, and 9.

Regarding claim 2:

Schafer, page 3, lines 14-18 discloses polyisocyanates of the instant claim 2.

Regarding claim 3:

Schafer, page 3, lines 21-23 discloses the polyisocyanates of the instant claim 3.

Regarding claim 4:



Regarding claim 5:

Schafer, page 4, lines 3-7 discloses the polyisocyanates of the instant claim 5.

Regarding claim 6:

Schafer, page 4, lines 10-14 discloses the polyisocyanates of the instant claim 6.

Regarding claim 10:

Schafer, page 4, lines 17-19 discloses the Lewis-acidic organic metal compound (C) of the instant claim 10.

Regarding claim 11:

Schafer, page 5, lines 18-22 discloses the solvents of the instant claim 11.

Regarding claim 12:

Schafer, page 4, lines 21-23 discloses the phosphonates of the instant claim 12.

Regarding claim 13:

Schafer, page 6, lines 2-7 discloses the process particulars of the instant claim 13 though the blending is also inherently necessitated to make the composition of the instant claim 1.

Regarding claim 14:

Schafer, page 6, lines 10-12 discloses the general process of the instant claim 14.

Regarding claim 15:

Schafer, page 6, lines 14-22 discloses the general process of the instant claim 15.


Regarding claim 16:

Schafer, page 7, lines 2-5 discloses the general curing agent composition of the instant claim 16.  The fact that these compositions of Schafer are useful for curing agents according to Schafer, page 7, lines 2-5 shows that they necessarily have the adaptation of the instant claim 16.

See the entire disclosure of Schafer for the particulars discussed above.



Schafer does not disclose the instantly claimed sterically hindered phenols having a melting point of below 40⁰C and a number average molecular weight between 650 and 2550 g/mol and comprising at least two phenolic groups.  Schafer does not disclose the particulars of the instantly claimed sterically hindered phenols, including those of the instant claims 7, 8, and 9.

Thiele discloses using non-volatile sterically hindered phenols to stabilize polyisocyanates.  See Thiele, paragraphs [0001]-[0006], Thiele, paragraph [0006] discloses the reasons to avoid volatile stabilizers.  Thiele, paragraphs [0007]-[0008] discloses reasons to avoid crystalline stabilizers with high melting points.  Thiele, paragraph [0009] discloses their stabilizers as protecting the polyisocyanate from discoloring without constraining the end-uses of the polyisocyanate.  Thiele, paragraph [0011] encompasses the instantly claimed sterically hindered phenol molecular weights.  Thiele, paragraph [0012] encompasses the instantly claimed sterically hindered phenols.  Thiele, paragraphs [0024]-[0043], particularly the stabilizers of formulas (X) and (XX), fall within the scope of the instantly claimed sterically hindered phenols, including those of the instant claims 7-9.  The molecular weights of Thiele, paragraphs [0040] 

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the sterically hindered phenols of Thiele in the compositions of Schafer because they are encompassed by the general recitation of “sterically hindered phenol” of Schafer, the sterically hindered phenols of Thiele fall within the scope of the instantly claimed sterically hindered phenols, and the sterically hindered phenols of Thiele would have been expected to impart the properties they impart to the polyisocyanates of Thiele to the polyisocyanate compositions of Schafer, including those properties explicitly discussed by Thiele and those properties inherent to the compositions of Thiele.


7.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762